DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see pages 6-7 from applicant’s remarks, filed 09/29/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zhao et al. (US 2017/0094314).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over IKAI (US 2020/0213626) in view of Tsukuba (US 2019/0208203) in further view of Zhao et al. (US 2017/0094314) previously cited by Examiner, hereinafter “Zhao”.
As per claim 1, IKAI discloses an image decoding method performed by a decoding apparatus, the method comprising: 
deriving transform coefficients through dequantization based on quantized transform coefficients for a target block (fig. 14; paragraph 0218, The inverse quantization unit 151 inversely quantizes the quantization transform coefficient qd[ ][ ] obtained by the decoding performed by the TU decoder 22 in the TT information decoder 13, and thus derives a transform coefficient d[ ][ ]); 
deriving modified transform coefficients based on an inverse non-separable secondary transform using a preset transform kernel matrix for the transform coefficients (fig. 18; paragraph 0285, the Secondary Transform unit 1522 performs a Secondary Transform on a transform coefficient d[ ][ ] received from the inverse quantization unit 151 to restore a modified transform coefficient d[ ][ ], wherein the secondary transform unit 1522 can perform a non-separable secondary transform as taught in paragraph 0313); and
deriving residual samples for the target block based on an inverse primary transform for the modified transform coefficients (fig. 18; paragraph 0296, The core transform unit 1521 receives the transform coefficient d[ ][ ] restored by the Secondary Transform unit 1522, and then performs an Adaptive Multiple Core Transform to derive a prediction error r[ ][ ]), 
wherein the deriving the modified transform coefficients comprises: 
…a transform index (i.e. sec_idx)…, wherein the transform index is related to whether the inverse non-separable secondary transform is applied to the target block and which one of transform kernel matrices is applied to the target block (paragraphs 0291-0294); 
deriving the transform index (i.e. sec_idx shown in the last line in fig. 21; paragraphs 0347-0348)…; and 
performing a matrix operation of specific transform coefficients in the target block and the transform kernel matrix based on the transform index (fig. 18; paragraph 0285,  the inverse transform unit 152 includes a core transform unit 1521 (first transform unit) and a Secondary Transform unit 1522 (second transform unit). The Secondary Transform unit 1522 receives, from the TT information decoder 13, information indicating that a Secondary Transform is to be performed. Then, the Secondary Transform unit 1522 performs a Secondary Transform on a transform coefficient d[ ][ ] received from the inverse quantization unit 151 to restore a modified transform coefficient d[ ][ ]. The modified transform coefficient d[ ][ ] thus restored is sent from the Secondary Transform unit 1522 to the core transform unit 1521).
Wherein…the transform index is present in a coding unit syntax (sec_idx is presented in the last line of the coding unit syntax table in fig. 21);
However, IKAI does not explicitly disclose deriving flag information related to whether or not a transform index is received; deriving the transform index based on the flag information; wherein the flag information is signaled in a sequence parameter set. 
In the same field of endeavor, Tsukuba discloses deriving flag information (i.e. validity flag; see fig. 22, S231) related to whether or not a transform index is received (paragraphs 0119-0120, an on/off flag (also referred to as validity flag) of each encoding tool…the on/off flags for encoding tools included in the header information Hinfo, on/off flags relating to transform and quantization processes indicated below are available. It is to be noted that the on/off flag for each encoding tool can be interpreted also as a flag indicative of whether or not syntax relating to the encoding tool exists in encoded data); deriving the transform index based on the flag information (fig. 22, S237 and S238 are based on S231); wherein the flag information is signaled in a sequence parameter set (paragraph 0257, the secondary transform validity flag st_enabled_flag as part of the header information Hinfo, such as SPS as taught in paragraph 0119). 
However, IKAI or Tsukuba do not explicitly disclose wherein 48 of the modified transform coefficients are derived based on performing the matrix operation with 16 of the specific transform coefficients in the target block.
In the same field of endeavor, Zhao discloses wherein 48 of the modified transform coefficients are derived based on performing the matrix operation with 16 of the specific transform coefficients in the target block (paragraphs 0190, video decoder 30 may divide a M×N coefficient block into a plurality of non-overlapped 4×4 sub-blocks, the plurality of non-overlapped 4×4 sub-blocks including the first 2-dimensional coefficient block, M and N are each greater than 4, M and N are each multiples of 4, and M is not equal to N. In this example, video decoder 30 may perform a 4×4 inverse NSST for each 4×4 sub-block of the multiple non-overlapped 4×4 sub blocks.  It is clear that 4x4 inverse NSST, which is considered a matrix operation with 16 of the specific transform coefficients, is performed on a MxN coefficient block. For instance, in the case M=8 and N=64, 4x4 inverse NSST is performed on each 4x4 sub-block of the 8x64 block and 48 of the modified transform coefficients are going to be derived when 4x4 inverse NSST is performed on three 4x4 sub-blocks of the 8x64 block).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by IKAI, with those of Tsukuba and Zhao, because all references are drawn to the same field of endeavor, because indeed all references describe secondary transform, such as non-separable secondary transform (NSST), and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of IKAI, Tsukuba and Zhao used in this Office Action unless otherwise noted.
As per claim 2, IKAI discloses wherein the inverse non-separable secondary transform is performed based on 4 transform sets (paragraph 0317 explains that the table in fig. 54B is the secondary transform set table SecTrSet, which clearly shows 4 sets of secondary transforms 0, 1, 2 and 3) determined based on a mapping relationship according to an intra prediction mode applied to the target block (figs. 54A-54B; paragraphs 0315-0318, The Secondary Transform set deriving unit 152212 derives, by referring to a Secondary Transform set table secTrSetIdxTbl, a Secondary Transform set index secTrSetIdx depending on the intra-prediction mode IntraPredMode indicated in FIG. 54A. Then, the Secondary Transform set deriving unit 152212 sends the derived Secondary Transform set index secTrSetIdx to the Secondary Transform processing setting unit 152211.  It is clear that the mapping relationship according to an intra prediction mode shown in fig. 54A is part of the process generating the non-separable secondary transform matrices), and wherein each of the transform set includes two transform kernel matrices (paragraph 0301-0303 clearly teaches that for a secondary transform, a matrix for the vertical transforms transMatrixV[ ][ ] and a matrix for the horizontal transform transMatrixH[ ][ ] are generated).
As per claim 3, IKAI discloses wherein the transform kernel matrix is determined based on the number of the modified transform coefficients (fig. 25, S1810a, S1811a; paragraphs 0358, (S1811a) In a case where the prediction mode is the intra-prediction mode, and the number of non-zero coefficients numCoeff is larger than the secSIGNUM (YES at S1810a), the TT information decoder 13 performs a decoding to obtain the index associated with the Secondary Transform sec_idx (SYN181a)), information regarding the transform set (paragraph 0301, an index secTrIdx indicating whether a transform processing of vertical transform and a transform processing of horizontal transform are to be performed; see fig. 20), and the value of the transform index (sec_idx, see paragraph 0301 and fig. 20).  
    	As per claim 4, IKAI discloses wherein the transform index includes any one of 0 indicating a case in which the inverse non-separable secondary transform is not applied to the target block, 1 indicating a first transform kernel matrix among the transform kernel matrices, and 2 indicating a second transform kernel matrix among the transform kernel matrices (see fig. 45 and paragraphs 0291-0295).  
As per claim 8, IKAI discloses an image encoding method performed by an image encoding apparatus (fig. 48), the method comprising: 
deriving prediction samples based on an intra prediction mode applied to a target block (fig. 48; paragraph 0547, The predictive image generator 23 generates a predictive image Pred for the target CU by referring to a locally decoded image P′ recorded in the frame memory 25 and PT configuration information PTI′…the predictive image generation processing by the predictive image generator 23 is identical to the corresponding processing by the predictive image generator 14 included in the video decoding device 1; see paragraph 0207, the predictive image generator 14 generates a predictive image Pred from a locally decoded image P′, which is an already decoded image, by performing either the intra-prediction or the inter-prediction in accordance with the parameters included in the PU information PUI corresponding to the target PU); 
deriving residual samples for the target block based on the prediction samples (fig. 48; paragraph 0550, The subtracter 26 generates a prediction residual D for the target CU by subtracting the predictive image Pred from the CU image);
deriving transform coefficients for the target block based on a primary transform for the residual samples (paragraph 0284, note that in the video encoding device 2, of such transforms, the Adaptive Multiple Core Transform is performed first, and then the Secondary Transform is performed. Then, the result is quantized; claim 7, first transform circuit configured to be capable of applying a core transform to a transform unit included in the Coding Unit); 
deriving modified transform coefficients based on a reduced a non-separable secondary transform using a specific matrix kernel matrix for the transform coefficients (paragraph 0284, note that in the video encoding device 2, of such transforms, the Adaptive Multiple Core Transform is performed first, and then the Secondary Transform is performed. Then, the result is quantized; claim 7, a second transform circuit configured to be capable of applying, after the core transform, a secondary transform to the transform unit); 
deriving quantized transform coefficients by performing quantization based on the modified transform coefficients (paragraph 0551, The transform/quantization unit 27 generates a quantized prediction residual by performing an orthogonal transform and quantization on the prediction residual D; fig. 48); and 
generating…the transform index (i.e. sec_idx shown in the last line in fig. 21; paragraphs 0347-0348), wherein the transform index is related to whether the non- separable secondary transform is applied to the target block and which one of transform kernel matrices is applied to the target block (paragraphs 0291-0294), and 
wherein…the transform index is present in a coding unit syntax (sec_idx is presented in the last line of the coding unit syntax table in fig. 21).
However, IKAI does not explicitly disclose generating flag information related to whether or not a transform index is present…, and wherein the flag information is signaled in a sequence parameter set.
In the same field of endeavor, Tsukuba discloses generating flag information (i.e. validity flag; see fig. 22, S231) related to whether or not a transform index is present (paragraphs 0119-0120, an on/off flag (also referred to as validity flag) of each encoding tool…the on/off flags for encoding tools included in the header information Hinfo, on/off flags relating to transform and quantization processes indicated below are available. It is to be noted that the on/off flag for each encoding tool can be interpreted also as a flag indicative of whether or not syntax relating to the encoding tool exists in encoded data)…, and wherein the flag information is signaled in a sequence parameter set (paragraph 0257, the secondary transform validity flag st_enabled_flag as part of the header information Hinfo, such as SPS as taught in paragraph 0119). 
However, IKAI or Tsukuba do not explicitly disclose wherein 16 of the modified transform coefficients are derived based on performing a matrix operation with 48 of the specific transform coefficients in the target block.
In the same field of endeavor, Zhao discloses wherein 16 of the modified transform coefficients are derived based on performing a matrix operation with 48 of the specific transform coefficients in the target block (paragraphs 0188, when a 4×4 NSST is applied for M×N blocks, where M≧4, N≧4, M and N are multiples of 4, M≠N, the M×N block may be divided by multiple non-overlapped 4×4 sub-blocks. For each 4×4 sub-block, a 4×4 NSST may be applied.  It is clear that when 4x4 NSST is applied for each 4x4 sub-block of MxN block, such as, in the case M=8 and N=64, a 16 of the modified coefficients are derived based on the matrix operation 4x4 NSST, wherein the 8x64 block has 48 and more transform coefficients).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by IKAI, with those of Tsukuba and Zhao, because all references are drawn to the same field of endeavor, because indeed all references describe secondary transform, such as non-separable secondary transform (NSST), and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of IKAI, Tsukuba and Zhao used in this Office Action unless otherwise noted.
As per claims 9-10, the claims are related to an image encoding method opposite to the image decoding method of claims 2-3. IKAI discloses an encoder apparatus and method see fig. 48; therefore, arguments analogous to those applied for claims 2-3 are applicable for claims 9-10. 
As per claim 14, arguments analogous to those applied for claim 8 are applicable for claim 14; in addition, IKAI discloses a non-transitory computer readable storage medium storing encoded data (paragraph 0580).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 10:00am-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482